Title: To George Washington from Major General Stirling, 25 December 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Middlebrook [N.J.] Decemr 25th 1778
  
I received your Excellencys letter and Instructions of the 21st which you may be Assured will have my Strict Attention. Dr McHenry will forward to your Excellency a letter he received for you from Major General Reidesel. I have sent Capt. Tilton of the 9th Pensilvania Regiment to Accompany the General to the place of his destination in Virginia. and have ordered a Guard to Escort him from Sussex Court house to Sherards ferry, where an Another Composed of reinlisted Men going to Virginia will releive them. Teams will Also be at that place to Carry them all the Way thro’ which will Save Trouble Time & Expence.
I shall herewith send the last New York News papers, the distress of the Tories is Evident from their publications, that the Army is out of bread is Confirmed by the lesser Z whom I saw yesterday, he says there has been none Issued for the last fornight Rice is Issued in leiu of it and that growing Scarce, they depend for a relief or rather Supply of flower on the Arrival of some Ships which are said to have Sailed Upwards of three Months ago from England.
Lady Stirling Joins me in the Compts of the Season to yourself & Mrs Washington and in the Most Sincere Wishes that you may enjoy Many & happy years. I have the honor to be your Excellency’s Most Obedient Humble Servt
  
    Stirling,
  
  
P.S. I hear General Phillips is also on the Road to Virginia, I shall send another officer with Similar Instructions to Accompany him & the like orders as to Waggons, it will prevent his being under any Necessity of Stoping or Sending here for those purposes.
In place of Capt. Tilton, Capt. Brown of the first Virginia State Regiment goes to Accompany Genl Reidesel.
  
